Daniels, J.,
(concurring.) If the question as to the defendant’s intention had been answered it might have been followed by further evidence indicating the intention of the plaintiffs to have been the same. But without an answer to this question it would be useless to offer to make such further proof. If the answer had been taken the defendant might also have been in a position to submit the further inquiry to the jury, from the course of the dealings concerning the subject in controversy, whether that was not also the intention of the plaintiffs. By excluding the answer the defendant was not only deprived of this position, but the evidence, if it could have been given, of the intention of the plaintiffs, was rendered wholly inoperative. In this class of cases all pertinent evidence should be received, to discover the true nature of the transactions. The design generally is to avoid exposure and evade the law, and that should be prevented when it can be done by receiving in evidence all pertinent answers having the effect of disclosing the true nature of the transactions. I agree witli Mr. Justice Lawrence that there should be a reversal of the judgment and a new trial.